Citation Nr: 1010985	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  03-08 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to March 
1985, with additional reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire.  Thereafter, the Veteran's file 
was transferred to the RO in Boston, Massachusetts.

In April 2005, the Veteran testified at a hearing before a 
Decision Review Officer at the RO.  A transcript of this 
hearing is associated with the claims file.

The Board notes that the RO reopened the Veteran's claim with 
regard to left ear hearing loss and decided it on the merits.  
However, despite the determination reached by the RO, the 
Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001).

In November 2004 and July 2009, the Board remanded this case 
for further evidentiary development.  The requested 
development was completed, and the case has now been returned 
to the Board for further appellate action.

In its July 2009 decision, the Board also determined that a 
timely substantive appeal had not been filed with respect to 
a claim for service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  
Because a final Board decision was rendered with regard to 
this issue, it is no longer a part of the current appeal.



For reasons explained below, the issue of entitlement to 
service connection for bilateral hearing loss on the merits 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The September 1992 rating decision that denied service 
connection for bilateral hearing loss was not appealed and is 
final.

2.  Some of the evidence received since that September 1992 
rating decision includes evidence that bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and is so significant 
that it must be considered in order to decide fairly the 
merits of the claim for service connection for bilateral 
hearing loss.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition to reopen the claim 
for service connection for bilateral hearing loss and the 
need to remand the claim on the merits for additional 
evidence, the Board finds that no discussion of VCAA 
compliance is necessary at this time.

Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2009).  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

For claims submitted prior to August 29, 2001, as is the case 
here because the Veteran filed his claim to reopen in 
December 2000, "new and material evidence" is defined as 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  This definition has since been 
modified, but the modification applies only to claims filed 
on or after August 29, 2001; and as noted above, the instant 
claim to reopen was filed prior to that date.  See 66 Fed. 
Reg. 45620 (2001).  It is pertinent to note that the 2001 
amendment to 38 C.F.R. § 3.156(a) made the "new and material 
evidence" standard more stringent.  See Rodriguez v. 
Nicholson, 19 Vet. App. 275, 289 (2005).  Thus, the more 
favorable standard is that which predated the change 
effectuated in 2001.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).


Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curium) (holding that the "presumption of 
credibility" doctrine continues to be precedent).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection for bilateral hearing loss was previously 
denied by a rating decision in September 1992 because there 
was no evidence to show that the Veteran had left ear hearing 
loss for VA purposes, and there was no evidence to show that 
his preexisting right ear hearing loss was aggravated by 
service.

The evidence received subsequent to the September 1992 rating 
decision includes a January 2001 private audiological 
examination report, an August 2001 statement from the 
Veteran's employer, and testimony provided by the Veteran at 
his April 2005 hearing.  The results of the January 2001 
private audiological examination 


reflect that the Veteran had a mild sensorineural high 
frequency loss of hearing sensitivity in his left ear and a 
mild to moderate similar deficit in his right ear, with both 
overlapping the range important for understanding speech.  
The August 2001 statement from the Veteran's employer noted 
that when the Veteran began employment with that company in 
July 2001, the Veteran had reported having difficulties with 
his hearing on the job due to hearing loss from his military 
service.  At his April 2005 hearing, the Veteran testified 
that he was not provided with adequate ear protection while 
exposed to a great deal of loud noise during active service.  
He also testified that he was unaware of having any hearing 
loss prior to entering active service.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Presuming the 
credibility of the evidence for the sole purpose of 
determining whether new and material evidence has been 
received and after resolving all doubt in the Veteran's 
favor, the Board finds that the new evidence is so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  Thus, such evidence is new 
and material, and the claim for service connection for 
bilateral hearing loss is reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.


REMAND

Reopening the claim does not end the inquiry; rather, 
consideration of the claim on the merits is required.  
However, after a review of the record, the Board observes 
that further development is required prior to adjudicating 
the Veteran's claim for service connection for bilateral 
hearing loss.


As an initial matter, during the pendency of this appeal, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the Veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the claim on appeal.  Thus, on remand, the 
RO/AMC should provide corrective notice.

The Veteran contends that he currently suffers from bilateral 
hearing loss as a result of enduring noise exposure in 
service while working as an infantryman without adequate ear 
protection.  The Veteran's DD Form 214 confirms that his 
military occupational specialty was as an indirect fire 
infantryman and shows that he received a Sharpshooter (M-16 
Rifle) award.  Audiological testing performed at the 
Veteran's December 1981 service entrance examination, as well 
as during service in February 1983 and April 1984, revealed 
hearing loss for VA purposes in his right ear and elevated 
thresholds in his left ear, yet the left ear findings did not 
qualify as hearing loss for VA purposes on any occasion.  See 
38 C.F.R. § 3.385 (2009).  The February 1983 audiogram 
results were interpreted as reflecting mild high-frequency 
sensorineural hearing loss bilaterally.  The Veteran signed a 
waiver opting not to undergo a separation examination at the 
time of his discharge from active service in March 1985.

Following his discharge from active service, the Veteran 
entered the Army Reserve.  His March 1988 entrance 
examination showed the results of two audiograms, which both 
revealed hearing loss for VA purposes in his right ear as 
well as elevated thresholds in his left ear, yet the left ear 
findings did not qualify as hearing loss for VA purposes.  
See 38 C.F.R. § 3.385 (2009).  The Board notes that all 
efforts to obtain any additional Army Reserve treatment 
records for the Veteran have been unsuccessful.  In September 
2009, the VA Records Management Center indicated that the 
requested service treatment records could not be located and 
were not of 


record at that facility.  However, it is significant to note 
that at his April 2005 hearing, the Veteran indicated that he 
could not remember undergoing any physicals in the Army 
Reserve other than the March 1988 examination, and that 
report is already of record.

The post-service medical evidence reflects that the Veteran 
first reported decreased hearing acuity in his left ear in 
November 1991, as documented by a VA Medical Certificate, but 
no gross hearing impairment was found on that occasion.  
During a February 1992 private audiological examination, it 
was noted that the Veteran had been exposed to loud noise in 
service as well as during post-service rifle practice (while 
using ear protection for the latter).  The February 1992 
private examiner noted that the Veteran's hearing loss was 
from noise exposure, but did not specify the timing or type 
of such noise exposure.  The Veteran underwent audiological 
examinations in May 1992 (VA), January 2001 (private), and 
August 2001 (VA), but none of those examiners offered any 
opinions as to whether the Veteran's current bilateral 
hearing loss is possibly related to his service or whether 
his right ear hearing loss is related to a preexisting 
disability that was permanently aggravated by service.

In an August 2001 statement, the Veteran's employer noted 
that when the Veteran began employment with that company in 
July 2001, the Veteran had reported having difficulties with 
his hearing on the job due to hearing loss from his military 
service.  At his April 2005 hearing, the Veteran testified 
that he was not provided with adequate ear protection while 
exposed to a great deal of loud noise during active service.  
He also testified that he was unaware of having any hearing 
loss prior to entering active service.

In light of the above, the Veteran must now be afforded a VA 
examination with medical opinion in order to determine 
whether he has a current bilateral hearing loss that arose 
during service or is otherwise related to any incident of 
service, including military occupational noise exposure as an 
infantryman, and whether he has a current right ear hearing 
loss that is related to a preexisting disability that was 
permanently aggravated by service.


Relevant ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that advises him that a 
disability rating and effective date will 
be assigned if service connection is 
awarded, to include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers 
who have treated him for bilateral 
hearing loss at any time.  After securing 
any necessary release, the RO/AMC should 
obtain any records which are not 
duplicates of those contained in the 
claims file.  If any requested records 
are unavailable, then the file should be 
annotated as such and the Veteran should 
be so notified.

3.  After the above has been completed to 
the extent possible, schedule the Veteran 
for a VA audiology examination to 
determine the nature and extent of any 
bilateral hearing loss, and to obtain an 
opinion as to whether current hearing 
loss in either ear is possibly 
related to service.  The claims file must 
be provided to and be reviewed by the 
examiner in conjunction with the 
examination.  Any tests or studies deemed 
necessary should be conducted, to 
specifically include audiometric testing, 
and the results should be reported in 
detail.

Following review of the claims file and 
examination of the Veteran, the examiner 
should opine as to whether it is more 
likely, less likely, or at least as likely 
as not (50 percent probability or greater) 
that (a) any current hearing loss in the 
left ear arose during service or is 
otherwise related to any incident of 
service, including military noise 
exposure; and (b) whether the preexisting 
right ear hearing loss underwent a 
permanent worsening of the underlying 
disorder beyond normal progression 
(aggravation) in service.  If the examiner 
determines the right ear hearing loss was 
aggravated by service, then he/she should 
opine whether current hearing loss in the 
right ear is related to that aggravation.  
A rationale for all opinions expressed 
should be provided.

4.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefit sought on appeal remains 
denied, then the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate consideration, 
if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


